 

i FILED
RECORDING REQUESTED BY | CLERK.US.DISTRETCOURT Recorded in Official Records, Orange County
ugh Nguyen, Clerk-Recorder

WHEN RECORDED, Mauto:| | M46 ~¢ #2 UJ iil VAT NAA 26.00

CLERK, U.S, DISTRICT COURT] SNTRAL salt Off CALIFORNIA 2021000476103 : { 25 a o7/27124

312 No. SPRING STREET, Rm. G- =
LOS ANGELES. CALIFORNIA 90012 ce. 0.00 0.00 0.00 0.00 6.00 0.00 0.000.000.00 6.00

 

 

 

 

 

 

 

 

(SPACE ABOVE THIS LINE FOR RECORDER'S USE)

SHORT FORM DEED OF TRUST AND ASSIGNMENT OF RENTS
INCORPORATING BY REFERENCE CERTAIN PROVISIONS OF A FICTITIOUS DEED OF TRUST OF RECORD

 

 

 

THIS DEED OF TRUST, Made this___26th___ day of JULY . 2021 between
CHARLES FONG and CHIA LEH HO, TRUSTEES THE FONG FAMILY LIVING TRUST, 6/5/2021_ herein called TRUSTOR, whose
address is 5312 ROYALE AVENUE, IRVINE, CA 92604 .
FIRST CORPORATE SOLUTIONS. INC. herein

 

called TRUSTEE; and Clerk, U.S. District Court, Central District of California, herein called BENEFICIARY;
WITNESSETH: That Trustor irrevocably grants, transfers and assigns to trustee in trust, with power of sale that property in

ORANGE County, Califomia, common address
5312 ROYALE AVENUE, IRVINE, CA 92604 , legally described as:

Lot 7 of Tract 7012 in the City of Irvine as shown on a map thereof recrded in book 263, page(s) 43 and 44 of Misc. maps recorded
in Orange county California

Parcel No.: 451-025-02

TOGETHER WITH the rents, issues and profits thereof, SUBJECT, HOWEVER, to the right, power and authority given to
and conferred upon Beneficiary by paragraph B(5) of the provisions incorporated herein by reference to collect and apply such
rents, issues and profits, for the purpose of securing: 1. Performance of each agreement of Trustor incorporated by reference

 

 

or contained herem under bond(s) posted on behalf of defendant(s) Jason Fong
in Case No. 20-CR-00146 , which includes an obligation by said Trustor(s) surety(ies) in the amount
of $ 300,000

To protect the security of this Deed of Trust, and with respect to the property above described, Trustor expressly makes each and all of the agreements, and adopts and agrees to perform
and be bound by each and all of the terms and provisions set forth in subdivision A of that certain Fictitious Deed of Trust referenced herein, and it is mutually agreed that all of the
provisions set forth in subdivision B of that certain Fictitious Deed of Trust recorded in the book and page of Official Records in the office of the county recorder of the county where
said property is located, noted below opposite the name of such county, namely:

COUNTY BOOK PAGE COUNTY BOOK PAGE COUNTY BOOK PAGE COUNTY BOOK PAGE
Alameda 1288 556 Kings 858 713 Placer 1028 379 Sierra 38 187
Alpine 8 130-31 Lake 437 110 Plumas 166 1307 Siskiyou 506 762
Amador 133 438 Lassen 192 367 Riverside 3778 347 Solano 1287 621
Butte 1330 513 Los Angeles T-3878 = 874 Sacramento 71-10-26 0 615 Sonoma 2067 427
Calaveras 185 338 Madera 91! 136 San Benito 300 405 Stanislaus 1970 56
Colusa 323 391 Marin 1849 122 San Bernardino 6213 768 Sutter 655 585
Contra 4684 1 Mariposa 90 453 San Francisco A-804 596 Tehama 457 183
Del Norte 101 549 Mendocino 667 99 San Joaquin 2855 283 Trinity 108 595
E! Dorado 704 635 Merced 1660 753 San Luis Obispo 1311 137 Tulare 2530 108
Fresno 5052 623 Modoc 191 93 San Mateo 4778 175 Tuolumne 177 160
Glena 469 76 Mono 69 302 Santa Barbara 2065 881 Ventura 2607 237
Humboldt 801 83 Monterey 357 239 Santa Clara 6626 664 Yolo 769 16
Imperial 1189 701 Napa 704 742 Santa Cruz 1638 607 Yuba 398 693
Inyo 165 672 Nevada 363 94 Shasta 800 633

Kem 3736 690 Orange 7182 18 San Diego Series 5 1964 149774

shall inure to and bind the parties hereto, with respect to the property above described. Said agreements, terms and provisions contained in said subdivisions A and B, (identical in all
counties) are preprinted on the reverse page hereof and are by the within reference thereto, incorporated herein and made a part of this Deed of Trust for all purposes as fully as if set
forth at length herein, and Beneficiary may charge for a statement regarding the obligation secured hereby, provided the charge thereof does not exceed the maximum allowed by law.

 

CR-5 (01/09) SHORT FORM DEED OF TRUST Page 1 of 4
The undersigned Trustor ae that a copy of any Notice of Default and of any Notice of Sale hereunder be mailed to said Trustor at

the address Dhol
Trustee
x. CHARLIE FONG, Trustee

 

 

 

 

 

 

Signature L Lhe Print Name of Trustor
ee = The Fong Living Trust, dated June 5, 2015
X es YES te < CHIA LEH HO, Trustee
Signature of Trustor Print Name of Trustor
The Fong Living Trust, datd June 5, 2015
State of California Ss. Orange
County of

 

 

On___“# before me, personally appeared
J (name, title of officer, i.e., "Jane Doe, Notary Public")

4 a . 5 Ki . a

OO oe poe ed to me on the basis-<if satisfactory evidence to be the persi (hose name(s) is/are substribed

to the wititin instrument and ackiyiiyiedgad to me that he/she/they executgd thy same in his/her/their authorized capacity(ies), and thatby
his/he thei signature(s) on the n&gefient the person(s), or the sap éhalf of which the person(s) acted, executed the instrument.

I certify under Fan PLUSGERY under the laws of the alifornia that the fargoing paragraph is true apet’Correct.
WITNESS mm hand a ial seal. LO a“

. ro x 4 a

 

 

Signature ge"

 

REQUEST FOR FULL RECONVEYANCE

(To be used only when note has been satisfied)

To , Trustee Dated ;_

The undersigned is the legal owner and holder of all indebtedness secured by the within Deed of Trust. All sums secured by
said Deed of Trust have been fully satisfied; and you are hereby requested and directed, on payment to you of any sums owing t>-
under the terms of said Deed of Trust, to cancel all evidences of indebtedness secured by said Deed of Trust, delivered to you he.
together with the said Deed of Trust, and to reconvey, without warranty, to the parties designated by the terms of said Deed of Trusi.
the estate now held by you under the same.

Mail Reconveyance To: Clerk, U.S. District Court
Central District of California

 

Chief Deputy

Do not lose or destroy this Deed of Trust or THE NOTE which it secures.
Both must be delivered to the Trustee for cancellation before reconveyance will be made

 

CR-5 (01/04) SHORT FORM DEED OF TRUST Page 2 of 4

 

 

 
 

 

ACKNOWLEDGMENT

 

A notary public or other officer completing this
certificate verifies only the identity of the individual
who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or
validity of that document.

 

 

 

State of California

County of Ltr HE )

— cD

eee (4 3

On _ Uciy £6, Z02/ _ beforeme eV [MEYER Son : WUariey [eee
e . (insert name and title of the officer)

personally appeared Coats € Ferq pwd CHra Lert Ho
who proved to me on the basis of satisfactory evidence to be the person(s) whose name(s) is@ré>
subscribed to the within instrument and acknowledged to me that he/she(theyexecuted the same in
hisArerdtheirauthorized capacity(ies), and that by histrendtheimsignature(s) on the instrument the

person(s), or the entity upon behalf of which the person(s) acted, executed the instrument.
| certify under PENALTY OF PERJURY under the laws of the State of California that the foregoing

paragraph is true and correct.
j (Fz JASON E. MEYERSON f
? ¥\ NOTARY PUBLIC - CALIFORNIA 4%

COMMISSION # 2343778 &

  

WITNESS my hand and official seal.

 

 

Caz
Sig naturé—— AE ee (Seal)
—- —
THIS 1S A TRUE CERTIFIED COPY OF THE COUNTY CLERK-RECORDER

RECORD IF IT BEARS THE SEAL AND

  

SIGNATURE OF THE ORANGE
COUNTY CLERK-RECORDER.__ jy Mme
DATE: JUL 27 2021

an ORANGE COUNTY
CERTIFICATION FEE: 4 a STATE OF CALIFORNIA
